DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 19, and 21 of copending Application No. 16/875,025 (reference application), in view of “Blewett et al.,” WO03/026482 (hereinafter Blewett). 

Instant Application 16/875,018
Claims – 05/15/2020
Co-pending application 16/875,025
Claims – 05/15/2020
1. A system for identifying an anatomical structure proximate a surgical target site, the system comprising:
a medical accessory having a distal end;
an ultrasound transducer proximate the distal end of the medical accessory and configured to emit ultrasound signals;
a control unit in communication with the ultrasound transducer, the control unit directing signals to the ultrasound transducer; and
a processor configured to process ultrasound signal data generated from the ultrasound transducer into viewable images for viewing on a display.


16. A system for identifying an anatomical structure proximate a surgical target site, the system comprising:
a surgical instrument for advancement into a pedicle of a subject’s vertebra;
an ultrasound transducer proximate the surgical instrument;
a controller in communication with the ultrasound transducer, the controller directing signals to the ultrasound transducer; and
a processing means for processing ultrasound signal data generated from the ultrasound transducer into viewable images for viewing on a display.





Regarding instant claim(s) 1, co-pending reference application claim(s) 16 set(s) forth the above-mapped limitations.
The reference application claim(s) do/does not explicitly set forth the above-underlined limitations of instant application. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is reciting a system comprising a medical accessory while co-pending application’s claim recites a surgical instrument performed on a pedicle of a subject’s vertebra.
In the analogous image identification of the tissue field of endeavor, Blewett discloses a surgical instrument used to access a nerve and used in pedicle integrity (abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a surgical instrument claimed in co-pending application to be medical accessory in a pedicle of a vertebrae, since such limitations were well known in the art as made obvious by Belwett. One of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the filing of the claimed invention. The motivation would have been to access pedicle integrity before and after pedicle screw placement (abstract), and there was reasonable expectation of success. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 13 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as to be amended to overcome double patenting rejections. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 11, and 15 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by “Hering et al.,” US 2004/0092821 (hereinafter Hering).
Regarding to claim 1, Hering teaches a system for identifying an anatomical structure proximate a surgical target site, the system comprising:
a medical accessory having a distal end (Figures 1-4 show ultrasound transducer head K at proximate the distal end of the devices, puncture needles [0003]);
an ultrasound transducer proximate the distal end of the medical accessory and configured to emit ultrasound signals (ultrasonic probe with an ultrasonic head attached to puncture guide [0016], sending and receiving ultrasonic waves [0045], [0063], ultrasonic probe equipped with electrode [0068]);
a control unit in communication with the ultrasound transducer, the control unit directing signals to the ultrasound transducer (advancement of the sonic probe can be controlled [0066]); and
a processor configured to process ultrasound signal data generated from the ultrasound transducer into viewable images for viewing on a display (displaying ultrasonic images [0061])
Regarding to claims 11 and 15, Hering teaches all limitations of claim 1 as discussed above.
Hering teaches following limitations:
Of claim 11, further comprising: a stimulation device operatively coupled to the medical accessory for providing stimulation signals proximate the surgical target site via the medical accessory (an electrode device which can stimulate muscle fibers [0067]-[0068])
Of claim 15, wherein the display is configured to display a location of the medical accessory relative to the anatomical structure (position of the device is recognized in the ultrasonic image [0061] Figs. 5a-b)

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3, 5-7, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hering as applied to claim 1 above, and further in view of “Cory et al.,” US 2006/0085049 (hereinafter Cory).
Regarding to claims 2-3, 5-7, and 12, Hering teaches all limitations of claim 1 as discussed above.
Hering does not further explicitly disclose details of transducer elements, circumferential emission, and details of identifying the anatomical structure in the ultrasound image.
However, in the analogous field of endeavor in ultrasound imaging system, Cory teaches following limitations:
Of claim 2, wherein the ultrasound transducer includes an array of transducer elements disposed at a distal end of the medical accessory (Fig. 37 [0213]-[0214])
Of claim 3, wherein the ultrasound transducer is configured to emit sound waves in a circumferential direction about the distal end of the medical accessory as the medical accessory is advanced to the surgical target site (rotating ultrasound probe head [0018], radially directed observation [0064])
Of claim 5, wherein the ultrasound transducer is disposed within the medical accessory at the distal end (single transducer array/electrode, array of MEMs or small piezoelectric ultrasound transducers positioned within the electrode array assembly [0214]-[0215])
Of claim 6, wherein the processor identifies the anatomical structure by analyzing ultrasound signal data (ultrasound images obtained of particular tissues, such as nerves, surrounding tissues, blood vessels or bone [0215])
Of claim 7, wherein the anatomical structure is vasculature or nerve tissue (ultrasound images obtained of particular tissues, such as nerves, surrounding tissues, blood vessels or bone [0215])
Of claim 12, a stimulation handpiece having at least one stimulation button thereon (button [0196]); and a coupling member for operatively coupling the stimulation handpiece to the medical accessory (Fig. 35A handle attached to the frame with electrode array assemblies [0198]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument as taught by Hering to incorporate teaching of Cory, since array of transducers disposed within the instrument and identifying nerves and vessels in the ultrasound images  was well known in the art as taught by Cory.  One of ordinary skill in the art could have combined the elements as claimed by Hering with no change in their respective functions, incorporating array of transducers and processing the received signals to generate an image with nerves and vessels, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide identification of anatomical structures such as nerves and vessels ([0215]), and [0135]-[0136]), and provide grip to hold the instrument by clinicians ([0194]), and there was reasonable expectation of success.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hering as applied to claim 1 above, and further in view of “Ramzippor et al.,” US 2004/0186368 (hereinafter Ramzipoor).
Regarding to claim 4, Hering teaches all limitations of claim 1 as discussed above.
Hering does discloses that ultrasound transducer is rotatable, and disposed at a portion of the distal end of the medical accessory (Figures 1-4), but does not explicitly teach the medical accessory is configured to rotate about a longitudinal axis of the medical accessory to perform an ultrasound scan.
However, in the analogous field of endeavor in medical treatment, Ramzipoor teaches wherein the ultrasound transducer is located on a portion of a distal end of the medical accessory and the medical accessory is configured to rotate about a longitudinal axis of the medical accessory to perform an ultrasound scan ( rotating inner core which comprises an imaging transducer and penetrating the tissue with the distal tip [0040]-[0042] Figures 5A-H, ultrasound [0070]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify accessory instrument as taught by Hering to incorporate teaching of Ramzipoor, since rotatable transducer and the tool was well known in the art as taught by Ramzipoor.  One of ordinary skill in the art could have combined the elements as claimed by Hering with no change in their respective functions, but configuring the medical accessory to rotate around the longitudinal axis, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide image of the tissue during creating an access ([0024]), and there was reasonable expectation of success.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hering as applied to claim 1 above, and further in view of “Blewett et al.,” WO 03/026482 (hereinafter Blewett).
Regarding to claim 14, Hering teaches all limitations of claims 1 and 12 as discussed above.
Hering does not further explicitly disclose that the coupling member includes a stimulation clamp having a pair of electode arms for gripping a portion of the medical accessory therebetween.
However, in the analogous field of endeavor in medical accessories, Blewett discloses a stimulation clamp having a pair of electrode arms for gripping a portion of the medical accessory therebetween (page 28 2nd paragraph teaches “a pincher or clamp-type device 57 is provided to selectively establish electrical communication between the surgical hand-piece and the stimulation electrodes on the distal end of the cannula 48” Figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify accessory instrument as taught by Hering to incorporate teaching of Blewett, since clamp was well known in the art as taught by Blewett.  One of ordinary skill in the art could have combined the elements as claimed by Hering with no change in their respective functions, but configuring the medical accessory to be coupled with electrode using a clamp, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide an electrical communication establishment between parts in detachable manner (page 28 2nd paragraph), and there was reasonable expectation of success.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hering as applied to claim 1 above, and further in view of “Yang et al.,” US 2005/0285858 (hereinafter Yang).
Regarding to claim 16, Hering teaches all limitations of claim 1 as discussed above.
Hering does not further teach display a nerve tissue in a first color or first shade of color distinct from a second color or second shade of color used to designate surrounding tissue.
However, in the analogous field of endeavor in processing and displaying images of the tissues, Yang discloses processing the pixels in the image volume wherein intensity values or ranges of values can be correlated with specific types of tissue, nerve fibers, blood vessels, organ walls, based on the intensity ranges within the image, where the raw intensity values in the image can serve as an input to a transfer function whose output is an opacity or color value that can characterize the type of the tissue ([0028]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasonic images as taught by Hering to incorporate teaching of Yang, since tissue specific color coding in the image was well known in the art as taught by Yang.  One of ordinary skill in the art could have combined the displaying the ultrasonic images as claimed by Hering with no change in their respective functions, adding and configuring to assign color to specific types of tissues, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to classify the tissue types and let user to select tissue type of interest to be displayed ([0028]), and there was reasonable expectation of success.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hering as applied to claim 1 above, and further in view of “Foley et al.,” US 2005/0240126 (hereinafter Foley).
Regarding to claim 17, Hering teaches all limitations of claim 1 as discussed above.
Hering does not explicitly disclose ultrasound signals having a frequency in a range of 2-16 MHz as claimed.
However, in the analogous field of endeavor in ultrasound diagnostic system, Foley teaches that ultrasound imaging transducer is configured to emit a frequency of 5-10 MHz ([0124]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasonic images as taught by Hering to incorporate teaching of Foley, since specific ranges of ultrasound imaging transducer was well known in the art as taught by Foley.  One of ordinary skill in the art could have combined the ultrasound transducers as claimed by Hering with no change in their respective functions, configuring to emit with frequency ranges of 5-10 MHz, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide optimized ultrasonic image of the region of interest, such as nerve complex ([0124], [0129], and there was reasonable expectation of success.
Claims 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hering as applied to claim 1 above, and further in view of “Milbocker et al.,” US 2005/0070913 (hereinafter Milbocker).
Regarding to claims 8-10, Hering teaches all limitations of claim 1 as discussed above. 
Hering does disclose that the medical accessory instrument can be a gripper, clamp, a cutter ([0057]), but does not further explicitly disclose creating an access corridor through a lateral, trans-psoas path and specific details of the instrument as claimed in claims 8-10.
However, in the analogous field of endeavor in medical procedures and accessory instruments, Milbocker discloses devices and methods for spine repair, including following limitations:
 wherein the medical accessory includes a surgical access instrument configured for to create an access corridor to the surgical target site from an incision on a patient (gain access to the spine [0010])
 wherein the access corridor to the surgical target site from the incision is through a lateral, trans-psoas path (laterally to expose the lumbar region, transverse the psoas muscle [0013])
 wherein the medical accessory is at least one of a screw test probe, a tap member, a bone awl, a dilating cannula, and a retractor assembly (retractors [0016]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify manipulation devices as taught by Hering to incorporate teaching of Milbocker, since performing spine procedures with access from a lateral, trans-psoas path using retractors was well known in the art as taught by Milbocker.  One of ordinary skill in the art could have replaced the manipulation device as claimed by Hering with no change in their respective functions, but with the retractor disclosed by Milbocker, and using the retractor in the spine procedures, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to perform paramedian transabdominal procedures ([0013]), and there was reasonable expectation of success.

Claims 18, 25-26, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hering and Milbocker.
Regarding to claim 18, Hering teaches a system for identifying an anatomical structure proximate a surgical target site, the system comprising: 
a surgical instrument ([0054]-[0055]);
 means for emitting ultrasound signals proximate a distal end of the surgical instrument (ultrasonic probe with an ultrasonic head attached to puncture guide [0016], sending and receiving ultrasonic waves [0045], [0063], ultrasonic probe equipped with electrode [0068]); 
a controller in communication with the means for emitting ultrasound signals, the controller directing signals to the means for emitting ultrasound signals (advancement of the sonic probe can be controlled [0066]); and 
a processor configured to process ultrasound signal data generated from the means for emitting ultrasound signals into viewable images for viewing on a display (displaying ultrasonic images [0061]).
Hering does not explicitly disclose that a surgical instrument for creating a surgical access corridor to the surgical target site.
However, in the analogous field of endeavor in medical procedures and accessory instruments, Milbocker discloses devices and methods for spine repair, including following limitations:
 wherein the medical accessory includes a surgical access instrument configured for to create an access corridor to the surgical target site from an incision on a patient (gain access to the spine [0010])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify manipulation devices as taught by Hering to incorporate teaching of Milbocker, since performing spine procedures with access from a lateral, trans-psoas path using retractors was well known in the art as taught by Milbocker.  One of ordinary skill in the art could have replaced the manipulation device as claimed by Hering with no change in their respective functions, but with the retractor disclosed by Milbocker, and using the retractor in the spine procedures, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to perform paramediam transabdominal procedures ([0013]), and there was reasonable expectation of success.
Regarding to claim 25, Hering and Milbocker together teach all limitations of claim 18 as discussed above.
Milbocker further teaches wherein the surgical instrument is a retractor assembly ([0016]). 
Regarding to claims 26 and 30, Hering and Milbocker together teach all limitations of claim 18 as discussed above.
Hering further teaches following limitations:
of claim 26, means for providing stimulation signals proximate the distal end of the surgical instrument (electrode for stimulating [0067]-[0068])
Of claim 30, wherein the display is configured to display a location of the surgical instrument relative to the anatomical structure ((position of the device is recognized in the ultrasonic image [0061] Figs. 5a-b)
Claims 19-20, 22-24, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hering and Milbocker as applied to claim 18 above, and further in view of Cory.
Regarding to claims 19-20, 22-24, and 27, Hering and Cory together teach all limitations of claim 18 as discussed above. 
Hering does not further explicitly disclose details of transducer elements, circumferential emission, and details of identifying the anatomical structure in the ultrasound image.
However, in the analogous field of endeavor in ultrasound imaging system, Cory teaches following limitations:
Of claim 19, wherein the means for emitting ultrasound signals includes an array of transducer elements disposed at a distal end of the medical accessory (Fig. 37 [0213]-[0214])
Of claim 20, wherein the means for emitting ultrasound signals is configured to emit sound waves in a circumferential direction about the distal end of the medical accessory as the medical accessory is advanced to the surgical target site (rotating ultrasound probe head [0018], radially directed observation [0064])
Of claim 22, wherein the means for emitting ultrasound signals is disposed within the medical accessory at the distal end (single transducer array/electrode, array of MEMs or small piezoelectric ultrasound transducers positioned within the electrode array assembly [0214]-[0215])
Of claim 23, wherein the processor identifies the anatomical structure by analyzing ultrasound signal data (ultrasound images obtained of particular tissues, such as nerves, surrounding tissues, blood vessels or bone [0215])
Of claim 24, wherein the anatomical structure is vasculature or nerve tissue (ultrasound images obtained of particular tissues, such as nerves, surrounding tissues, blood vessels or bone [0215])

Of claim 27, a stimulation handpiece having at least one stimulation button thereon ([0196] buttons) and a coupling member for operatively coupling the stimulation handpiece to the medical accessory (handle attached to the instrument with electrode [0193]-[0194] Figs. 33-34A)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument as taught by Hering to incorporate teaching of Cory, since array of transducers disposed within the instrument and identifying nerves and vessels in the ultrasound images  was well known in the art as taught by Cory.  One of ordinary skill in the art could have combined the elements as claimed by Hering with no change in their respective functions, incorporating array of transducers and processing the received signals to generate an image with nerves and vessels, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide identification of anatomical structures such as nerves and vessels ([0215]), and provide grip to hold the instrument by clinicians ([0194]), and there was reasonable expectation of success.
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hering and Milbocker as applied to claim 18 above, and further in view of “Ramzippor et al.,” US 2004/0186368 (hereinafter Ramzipoor).
Regarding to claim 4, Hering teaches all limitations of claim 1 as discussed above.
Hering does discloses that ultrasound transducer is rotatable, and disposed at a portion of the distal end of the medical accessory (Figures 1-4), but does not explicitly teach the medical accessory is configured to rotate about a longitudinal axis of the medical accessory to perform an ultrasound scan.
However, in the analogous field of endeavor in medical treatment, Ramzipoor teaches wherein the ultrasound transducer is located on a portion of a distal end of the medical accessory and the medical accessory is configured to rotate about a longitudinal axis of the medical accessory to perform an ultrasound scan ( rotating inner core which comprises an imaging transducer and penetrating the tissue with the distal tip [0040]-[0042] Figures 5A-H, ultrasound [0070]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify accessory instrument as taught by Hering to incorporate teaching of Ramzipoor, since rotatable transducer and the tool was well known in the art as taught by Ramzipoor.  One of ordinary skill in the art could have combined the elements as claimed by Hering with no change in their respective functions, but configuring the medical accessory to rotate around the longitudinal axis, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide image of the tissue during creating an access ([0024]), and there was reasonable expectation of success.
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hering  and Milbocker as applied to claims 18 and 26 above, and further in view of “Blewett et al.,” WO 03/026482 (hereinafter Blewett).
Regarding to claim 14, Hering and Milbocker together teach all limitations of claims 18 and 26 as discussed above.
Hering does not further explicitly disclose that the coupling member includes a stimulation clamp having a pair of electrode arms for gripping a portion of the medical accessory therebetween.
However, in the analogous field of endeavor in medical accessories, Blewett discloses a stimulation clamp having a pair of electrode arms for gripping a portion of the medical accessory therebetween (page 28 2nd paragraph teaches “a pincher or clamp-type device 57 is provided to selectively establish electrical communication between the surgical hand-piece and the stimulation electrodes on the distal end of the cannula 48” Figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify accessory instrument as taught by Hering to incorporate teaching of Blewett, since clamp was well known in the art as taught by Blewett.  One of ordinary skill in the art could have combined the elements as claimed by Hering with no change in their respective functions, but configuring the medical accessory to be coupled with electrode using a clamp, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide an electrical communication establishment between parts in detachable manner (page 28 2nd paragraph), and there was reasonable expectation of success.
Claim 31 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hering and Milbocker as applied to claim 18 above, and further in view of “Yang et al.,” US 2005/0285858 (hereinafter Yang).
Regarding to claim 31, Hering and Milbocker together teaches all limitations of claim 18 as discussed above.
Hering does not further teach display a nerve tissue in a first color or first shade of color distinct from a second color or second shade of color used to designate surrounding tissue.
However, in the analogous field of endeavor in processing and displaying images of the tissues, Yang discloses processing the pixels in the image volume wherein intensity values or ranges of values can be correlated with specific types of tissue, nerve fibers, blood vessels, organ walls, based on the intensity ranges within the image, where the raw intensity values in the image can serve as an input to a transfer function whose output is an opacity or color value that can characterize the type of the tissue ([0028]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasonic images as taught by Hering to incorporate teaching of Yang, since tissue specific color coding in the image was well known in the art as taught by Yang.  One of ordinary skill in the art could have combined the displaying the ultrasonic images as claimed by Hering with no change in their respective functions, adding and configuring to assign color to specific types of tissues, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to classify the tissue types and let user to select tissue type of interest to be displayed ([0028]), and there was reasonable expectation of success.
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hering and Milbocker as applied to claim 18 above, and further in view of “Foley et al.,” US 2005/0240126 (hereinafter Foley).
Regarding to claim 32, Hering and Milbocker together teach all limitations of claim 18 as discussed above.
Hering does not explicitly disclose ultrasound signals having a frequency in a range of 2-16 MHz as claimed.
However, in the analogous field of endeavor in ultrasound diagnostic system, Foley teaches that ultrasound imaging transducer is configured to emit a frequency of 5-10 MHz ([0124]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasonic images as taught by Hering to incorporate teaching of Foley, since specific ranges of ultrasound imaging transducer was well known in the art as taught by Foley.  One of ordinary skill in the art could have combined the ultrasound transducers as claimed by Hering with no change in their respective functions, configuring to emit with frequency ranges of 5-10 MHz, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide optimized ultrasonic image of the region of interest, such as nerve complex ([0124], [0129], and [0135]-[0136]), and there was reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA J PARK/Primary Examiner, Art Unit 3793